IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                Assigned on Briefs at Knoxville November 17, 2015


       DANNY BLANKENSHIP BONDING COMPANY v. STATE OF
                        TENNESSEE

                Appeal from the Circuit Court for Henderson County
                        No. 15015   Donald H. Allen, Judge




              No. W2015-00614-CCA-R3-CD - Filed February 3, 2016
                       _____________________________

Appellant, Danny Blankenship Bonding Company, appeals the judgment of the
Henderson County Circuit Court forfeiting a $3,000 bail bond in the case of criminal
defendant Edward Hunt. On appeal, appellant argues that he was entitled to relief
pursuant to Tennessee Code sections 40-11-139(c) and 40-11-203(a). Following our
review of the parties’ briefs, the record, and the applicable law, we affirm the judgment
of the circuit court.
   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the Court, in which ROBERT H.
MONTGOMERY, JR., J., joined. ROGER A. PAGE, J., not participating.

Samuel W. Hinson, Lexington, Tennessee, for the Appellant, Danny Blankenship
Bonding.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
James G. (Jerry) Woodall, District Attorney General, for the Appellee, State of
Tennessee.

                                       OPINION

                                        I. Facts

      This case arose from the criminal prosecution of Edward Hunt due to multiple
vehicular offenses that occurred on September 14, 2013. On that same day, appellant
agreed to pay Mr. Hunt’s $3,000 bail bond “unless the said Edward Hunt appears before
this Honorable Court on the 24th day of Sept[ember] 2013 . . . and from day to day until
this case is finally disposed of . . . .” However, Mr. Hunt failed to appear for General
Sessions Court in Henderson County on May 20, 2014. Accordingly, the trial court
issued a capias for Mr. Hunt’s arrest on May 21, 2014. Additionally, the trial court
entered a conditional judgment of forfeiture against Mr. Hunt and appellant and issued a
writ of scire facias to notify the appellant of the conditional judgment. Appellant was
served with the writ of scire facias on May 23, 2014. On December 31, 2014, the
General Sessions Court of Henderson County entered a final order of forfeiture against
Mr. Hunt and appellant in “the sum of $3,000.00 plus cost for which execution may
issue.” On January 13, 2015, appellant filed a notice that Mr. Hunt had been surrendered
to the sheriff of Henderson County. Mr. Hunt subsequently pleaded guilty to driving
under the influence, first offense.

       On January 23, 2015, appellant filed a motion in Henderson County General
Sessions Court to set aside the final forfeiture, which the court denied on January 27,
2015. Appellant filed a notice of appeal in the Henderson County Circuit Court on
January 29, 2015. On March 17, 2015, the circuit court affirmed the order of the general
sessions court and denied appellant’s motion to be relieved of the forfeiture. Appellant
now appeals the circuit court’s decision.

                                       II. Analysis

        On appeal, appellant argues that Tennessee Code Annotated section 40-11-139(c)
provides an additional thirty days after the final forfeiture is entered to surrender a
defendant before the final forfeiture can be executed and that the lower court should have
exonerated appellant of liability pursuant to Tennessee Code Annotated section 40-11-
203(a). Appellant also argues that because the general sessions court did not have a
hearing prior to entering the final forfeiture, appellant should be exonerated from
liability.

                  A. Tennessee Code Annotated section 40-11-139(c)

      Appellant argues that section 40-11-139(c) provides an additional thirty-day grace
period for bail bonding companies to locate a defendant. The State responds that
subsection (c) does not provide additional time for bonding companies to produce a
defendant but, rather, gives the bonding company time to appeal the final forfeiture order.

        This is a matter of statutory construction, which we review de novo with no
presumption of correctness. Carter v. Bell, 279 S.W.3d 560, 564 (Tenn. 2009) (citation
omitted). “The most basic principle of statutory construction is to ascertain and give
effect to legislative intent without broadening the statute beyond its intended scope.” Id.
(citation omitted). “When statutory language is clear and unambiguous, we must apply
                                            -2-
its plain meaning in its normal and accepted use, without a forced interpretation that
would extend the meaning of the language[,] and[] in that instance, we enforce the
language without reference to the broader statutory intent, legislative history, or other
sources.” Id. (citation omitted). “Where the plain language of the statute does not
directly address the issue or leads to an absurd result, however, this Court will look
beyond the language of the statute and adopt a reasonable construction that provides for
harmonious operation of the laws.” Lipscomb v. Doe, 32 S.W.3d 840, 844 (Tenn. 2000)
(citations omitted).

       Section 40-11-139 states:

       (a) If the defendant whose release is secured under § 40-11-122 does not
       comply with the conditions of the bail bond, the court having jurisdiction
       shall enter an order declaring the bail to be forfeited. Notice of the order of
       forfeiture shall be immediately sent by certified mail, restricted delivery,
       return receipt requested, by the clerk of the court to the defendant at the
       defendant’s last known address. The defendant’s surety will be served with
       scire facias upon the forfeiture entered and a capias shall be issued for the
       defendant.

       (b) After the expiration of one hundred eighty (180) days from the date
       surety is served with scire facias or scire facias is returned to the clerk
       unserved or undelivered, the court may enter judgment for the state against
       the defendant and the defendant’s sureties for the amount of the bail and
       costs of the proceedings.

       (c) No execution shall issue upon a final forfeit, nor shall proceedings be
       taken for its enforcement until the expiration of thirty (30) days after its
       entry.

Subsection (c) became effective on May 6, 2013. Act of May 6, 2013, 2013 Tennessee
Laws Pub. Ch. 388, § 1. This court has yet to address the interpretation of subsection (c);
therefore, this is an issue of first impression on appeal.

      Appellant argues that subsection (c) provides an additional thirty-day window for
bonding companies to surrender a defendant. We note that appellant’s interpretation of
subsection (c) conflicts with section 40-11-203, which states:

       (a) After the liability of the bail bondsman or surety has become fixed by
       forfeiture, and before payment, the bail bondsman or surety may be
       exonerated from the liability by the surrender of the defendant and the

                                            -3-
       payment of all costs; but may be exonerated from costs also if, in the
       opinion of the court, the bail bondsman or surety has been in no fault.

       (b) It is left to the sound discretion of the court whether the bail bondsman
       or surety shall be relieved from the liability of bail to any and to what
       extent.

(emphasis added). Appellant’s interpretation of subsection 40-11-139(c) would provide a
grace period for bonding companies to surrender a defendant without penalty. However,
section 40-11-203 already addresses this time period between the final forfeiture and
payment of cost and leaves it “to the sound discretion of the court whether the bail
bondsman or surety shall be relieved from liability of bail.” Tenn. Code Ann. § 40-11-
203(b). Therefore, appellant is not entitled to relief under Tennessee Code Annotated
section 40-11-139(c) simply because Mr. Hunt was surrendered to law enforcement after
the final forfeiture but before payment of the final forfeiture. The trial court’s
determination pursuant to section 40-11-203 is determinative of this issue.

                     B. Tennessee Code Annotated section 40-11-203



       Appellant also argues that he is entitled to exoneration from the final forfeiture
pursuant to section 40-11-203. As stated above, this statute allows the trial court
discretion in determining whether to relieve bonding companies of liability in the event
of surrender of a defendant after a final order of forfeiture has been entered. This court
has stated that the discretion in section 203 “is broad and comprehensive, empowering
the court to decide each case according to its conception of justice.” State v. Hix (In re
Carlos Bonding, LLC), No. M2008-01056-CCA-R3-CD, 2009 WL 856852, at *5 (Tenn.
Crim. App. Mar. 31, 2009) (citing Black v. State, 290 S.W. 20, 21 (Tenn. 1927)). As
such, we review the lower court’s decision for abuse of discretion. In re Paul’s Bonding
Co., Inc., 62 S.W.3d 187, 194 (Tenn. Crim. App. 2001).



       In this case, however, appellant has failed to include the transcript from the circuit
court’s hearing on March 3, 2015.1 Furthermore, the circuit court’s order contained in
the records is a summary order simply stating that the motion was overruled without
enumerating any reasons. Without further information concerning the evidence presented
to and considered by the lower court, we are foreclosed from review and must presume
that no abuse of discretion occurred in the trial court’s decision. See Tenn. R. App. P. 24

       1
         The circuit court’s order denying appellant’s motion states that the issue was “heard on
the 3rd day of March[] 2015.”
                                              -4-
(providing that it is the appellant’s duty to prepare a fair, accurate, and complete record
on appeal to enable this court to conduct a meaningful review). Therefore, appellant has
waived judicial review of this issue by failing to provide a complete record on appeal.

                      C. Failure to Have a Final Forfeiture Hearing

        Appellant also argues that because the general sessions court did not have a
hearing prior to entering the final forfeiture, appellant should be exonerated from
liability. A trial court must afford a bonding company or surety “an opportunity to
establish its suitability for relief” before a final forfeiture. In re Sanford & Sons Bail
Bonds, Inc., 96 S.W.3d 199, 204 (Tenn. Crim. App. 2002) (emphasis added). While
appellant argues that a hearing was not conducted in general sessions court prior to the
final forfeiture, the scire facias issued by the general sessions court on May 23, 2014,
shows that appellant was provided the opportunity to be heard on the issue. The scire
facias states, “and the [conditional forfeiture or judgment] will be made final unless
[Danny Blankenship Bonding Co.] appears on 12/31/2014 at 8:30 AM in the General
Sessions Court and show cause to the contrary.” As such, appellant is not entitled to
relief on appeal.

                                     CONCLUSION

      Based on the parties’ briefs, the record, and the applicable law, we affirm the
judgment of the circuit court.


                                                  _________________________________
                                                  JOHN EVERETT WILLIAMS, JUDGE




                                            -5-